Citation Nr: 1000629	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-31 417	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, lumbar spine rated as 40 percent disabling from 
January 18, 2008 with additional 20 percent ratings for 
radiculopathy of the left and right lower extremities, 
effective September 8, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which increased the rating for 
degenerative disc disease, lumbar spine to 10 percent, 
effective October 25, 2004.

In January 2008, the RO granted an increased evaluation of 40 
percent for the back disability, effective January 18, 2008. 

In December 2008, the Board granted a 20 percent rating for 
the disability for the period from October 25, 2004 to 
January 17, 2008; and remanded the case for further 
development.  In a November 2009 rating decision, the Appeals 
Management Center (AMC) granted separate 20 percent ratings 
for radiculopathy of the left and right lower extremities, 
effective September 8, 2009.  The case has been returned to 
the Board for further appellate action.

In December 2009, after the case was certified to the Board, 
the veteran submitted additional medical evidence to the AMC, 
which was in turn forwarded to the Board, without a waiver of 
consideration by the agency of original jurisdiction.  The 
evidence was previously considered by the originating agency.  
Therefore, further consideration of this evidence by the 
originating agency is not required.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) is 
remanded to the RO via the AMC, and is further discussed in 
the Remand section of this decision.


FINDINGS OF FACT

1.  For the period beginning January 18, 2008, the Veteran's 
low back disability is manifested by forward flexion of the 
lumbar spine to 10 degrees with consideration of functional 
factors, and subjective symptoms of pain and numbness in the 
left and right lower extremities; there is no evidence of 
ankylosis.

2.  For the period beginning January 18, 2008, the Veteran's 
low back disability has been manifested by moderate 
radiculopathy of the left and right lower extremities below 
the knee.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease, lumbar spine from January 18, 2008 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
§§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2009).

2.  The criteria for a rating of 20 percent, but not more, 
for radiculopathy of the left lower extremity have been met 
since January 18, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a rating of 20 percent, but not more, 
for radiculopathy of the right lower extremity have been met 
since January 18, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 

In a November 2004 letter, issued prior to the initial 
adjudication of the claim, and in May 2008 and March 2009 
letters, the RO or AMC notified the Veteran of the evidence 
needed to substantiate his claim for an increased rating.  
The letters told the Veteran that he could substantiate the 
claim with evidence that the disability had worsened.  They 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, and the 
surviving elements of Vazquez-Flores notice, including the 
disability-rating and effective-date elements of the claims, 
by the May 2008 and March 2009 letters.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

There was a timing deficiency in that the May 2008 and March 
2009 letters were sent after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in a supplemental statements of the case issued in 
June 2008 and November 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in January 
2008 and September 2009 for his low back disability.

At the January 2008, examination the Veteran reported that he 
was "on disability."  VA is only obligated to seek relevant 
records that adequately identified.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2)(i).  The VCAA letter told the Veteran 
to report any records held by Federal agencies.  He has not 
reported receipt of Social Security disability benefits or 
otherwise elaborated on the benefits received.  He has not 
reported receipt of Social Security disability benefits or 
otherwise elaborated on the benefits received.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under the general rating criteria for disabilities of the 
spine, with or without symptoms such as pain, whether or not 
it radiates, stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for disability of the thoracolumbar 
spine when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Intervertebral disc syndrome is to be evaluated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted. Note one states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

Factual Background

Service connection for degenerative disc disease, lumbar 
spine was granted in a December 1989 decision and rated as 
noncompensably (0 percent) disabling effective from May 30, 
1989.  

The Veteran was afforded a VA examination in January 2008.  
The examiner noted that the Veteran was unemployed and on 
disability.  The Veteran reported lower back pain which was 
diffuse, deep, constant and moderate to severe in intensity.  
He also reported radiation of the pain to both lower 
extremities, right more than left and numbness in both lower 
extremities.  

He also reported flare-ups of pain two to three times a week 
which cause the pain to be more severe.  He indicated that 
there was no incapacitation associated with his pain and no 
associated symptoms such as weight gain, fever, fatigue, 
dizziness or bladder or bowel dysfunction.  The Veteran also 
reported using a walking stick on occasion.  The examiner 
also noted that the Veteran was able to manage his activities 
of daily living with medication on an as needed basis and 
that he could drive for 30 to 40 minutes before having to 
stop for a break.

On physical examination, the lumboscral spine had normal 
curvature and was tender to percussion.  Left and right leg 
raising was to 15 degrees with pain at 10 degrees; forward 
flexion was 0 to 30 degrees with pain at 10 degrees; right 
lateral flexion was 0 to 20 degrees with pain at 10 degrees; 
and right and left lateral rotation was 0 to 10 degrees with 
pain at 10 degrees.  Repetition of three produced increased 
pain, weakness, lack of endurance, fatigue and 
incoordination.  

Bilateral deep ankle and knee reflexes were present; 
bilateral plantars were downgoing; cremasteric reflexes and 
rectal tone were normal; there was no sensory or autonomic 
dysfunction and no neurological deficit was noted in the 
dermatomal segment from L1 to S3.  

X-rays of the lumbosacral spine revealed lower lumbar 
degenerative change; mild decreased disc space at 4-L5; and 
moderate disk space narrowing at 5-1.  A CT scan of the 
lumbar spine revealed multilevel degenerative changes of the 
lumbar spine, with several levels of diffuse disk bulging and 
L5-S1 level posterior osteophytic spurring producing some 
suspected mild spinal canal narrowing.

The examiner's diagnosis was mild degenerative disc disease 
of the lumbar spine.
In a subsequent January 2008 rating decision, the RO granted 
a 40 percent rating, effective January 18, 2008.  

Treatment records from the Tift Regional Medical Center dated 
in April 2008; show that the Veteran complained of back pain 
and right leg numbness and that the examiner noted that there 
may have been some impingement on the nerve root on the 
right.  

In response to the Board's remand, the Veteran was afforded a 
VA examination in September 2009.  The examiner noted that 
the Veteran was unemployed and disabled.  The Veteran 
complained of constant pain in the lower back at a level of 
8.5 out of 10 which flared daily with walking, lifting and 
bending to a level of 10/10 and was relieved by Hydrocodone.  

The Veteran also reported that the pain in his back radiated 
into his bilateral lower extremities with numbness from his 
hips to his knees.  He indicated that he had not had any 
incapacitating episodes during the previous 12 months.  He 
also reported that he used a cane and a lumbar brace during 
flare-ups.  

The Veteran indicated that his back disability interfered 
with him obtaining employment because he was not able to do 
any lifting, squatting or long-distance driving without more 
pain, and that his disability interfered with him completing 
activities of daily living because he was not able to do such 
things as raking the yard or using a broom without pain.  He 
also reported that he was not able to sleep at night because 
of his pain.  The examiner also indicated that there was no 
functional loss from the Veteran's disability.

On physical examination of the lumbosacral spine, the Veteran 
was ambulatory; his gait was steady and smooth, and his 
posture was good.  There was normal curvature of the 
lumbosacral spine and it was tender to percussion.  Left and 
right leg raising was to 10 degrees; forward flexion was to 
30 degrees; extension was to 10 degrees; left and right 
lateral flexion was to 10 degrees; and left and right lateral 
rotation was to 10 degrees, with no additional loss of range 
of motion.  Repetitions of three produced increased pain, 
weakness, lack of endurance, fatigue and incoordination.

Physical examination of the left and right lower extremities 
revealed no peripheral edema or cyanosis; dorsalis pedis and 
posterior tibial pulses were strong; there were no lesions on 
the feet; there was good muscle strength of 5/5; no muscle 
wasting or atrophy; deep tendon reflexes were within normal 
limits; and dermatomes were diminished to monofilament, L4-
S1.

X-rays of the lumbosacral spine revealed degenerative changes 
as noted, with no significant interval changes noted.  A CT 
scan of the lumbar spine revealed degenerative disc disease 
as noted.  

The examiner's diagnosis was degenerative disc disease of the 
lumbosacral spine, with radiculitis L4-S1, bilaterally, 
moderate in severity.

Analysis

In order for the Veteran to receive a higher rating under the 
general rating criteria for injuries of the spine, there must 
be evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  There was no evidence of ankylosis of 
the thoracolumbar spine on VA examination in January 2008 or 
September 2009.  Treatment records from VA and the Tift 
Regional Medical Center are also negative for any evidence of 
ankylosis of the thoracolumbar spine.  In addition, the 
Veteran has not reported ankylosis.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  The Veteran does not have ankylosis of the 
thoracolumbar spine, inasmuch as he retains the ability to 
move the spine and it has not been shown to be fixed.  There 
is no other basis for a higher schedular rating for the 
orthopedic manifestations of the low back disability.  
Accordingly, the Board finds that for the period beginning 
January 18, 2008, a rating in excess of 40 percent is not 
warranted under the general criteria for rating injuries of 
the spine.  

Higher ratings are not available under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, as the Veteran denied any episodes of physician- 
prescribed bed rest, and there is no other evidence of 
prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Veteran has been granted separate 20 percent ratings 
under Diagnostic Code 8520, for moderate incomplete paralysis 
of the lower left and right extremities, effective September 
8, 2009.  The record shows, however, that radiating pain was 
reported on the January 18, 2008, VA examination.  Resolving 
reasonable doubt in his favor, the separate 20 percent 
ratings are granted from the date of that examination.

Prior to January 18, 2008, neurologic evaluations were 
reported as normal.  Therefore, separate ratings were not 
warranted prior to that date.

A higher rating of 40 percent is not warranted under 
Diagnostic Code 8520, because there is no evidence of more 
than moderate symptoms associated with the incomplete 
paralysis in the left and right lower extremities.  In this 
regard, the September 2009 VA examiner indicated that there 
was good muscle strength of 5/5 in both the left and right 
lower extremities and diagnosed the Veteran with radiculitis 
at L4 through S1, which was moderate in severity.  The 
abnormal findings have been wholly sensory and have been 
found to be moderate by the VA examiner.  Hence a rating 
based on moderately severe incomplete paralysis is not 
warranted.  38 C.F.R. §§ 4.123, 4.124a (2009).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.


ORDER

For the period beginning January 18, 2008, a rating in excess 
of 40 percent for degenerative disc disease, lumbar spine is 
denied.

A 20 percent rating for radiculopathy of the left lower 
extremity is granted, effective January 18, 2008.

A 20 percent rating for radiculopathy of the right lower 
extremity is granted, effective January 18, 2008.


REMAND

The Court has held that TDIU is an element of all appeals of 
an initial or increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  There have been consistent 
reports that the Veteran is unemployed, and on the September 
2009 examination, he implied that the unemployment was 
attributable to his back disability.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtainin an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  The most recent examiner 
recorded the Veteran's reports, but did not provide an 
opinion as to whether the back disability precluded gainful 
employment.  There is no such opinion otherwise of record.

Accordingly, the appeal is REMANED for the following:

1.  The examiner who provided the 
September 2009 VA examination should 
review the claims folder and provide an 
opinion as to whether the Veteran's back 
disability, including radiculopathy, 
would as likely as not (50 percent 
probability or more) prevent the Veteran 
from obtaining or retaining gainful 
employment for which he would otherwise 
be qualified.  The examiner should 
provide a rationale for this opinion.  

If the examiner is not available, the 
Veteran should be afforded a VA 
examination so that the needed opinion 
can be obtained.

2.  If entitlement to TDIU remains 
denied, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


